The first insistence of appellant is that the court erred in overruling his objection to a remark of the solicitor to the court, during the taking of the testimony, "I have proven that the stuff was taken away from the Synod and kept 10 days." No motion was made to exclude this remark. Boyett v. State (Ala.App.)92 So. 515;1 Lambert v. State (Ala. Sup.) 93 So. 708.2
Besides, the statement was not of an independent fact not in evidence, but was a statement of the conclusion of the solicitor, from the facts proven, and an argument addressed to the court.
Appellant next insists that the corpus delicti had not been proven, and therefore any evidence of a confession was illegal. It is the law that evidence of confessions is not admissible until evidence of the corpus delicti has been adduced, from which the jury may conclude that the crime charged has been committed. There was evidence from which the jury could conclude that the mules were stolen, and hence evidence of the confession was admissible. Driver v. State (Ala.App.) *Page 92 89 So. 897;3 Hill v. State, 207 Ala. 444, 93 So. 460. The objection to the question being properly overruled and the answer being responsive, the court property overruled the motion to exclude.
The qualification of charge A, as requested by the defendant, by a statement of the court in explanation thereof was not error. Without the explanation, the charge given at defendant's request might have confused the jury, and it was the duty of the court to guard against this.
The remaining rulings complained of are based on the contention that there was not sufficient evidence of the corpus delicti to admit a confession, and, even if that were so, the evidence is not sufficient to sustain a verdict of guilt. We find no difficulty in finding that sufficient evidence had been introduced to establish the corpus delicti, at the time proof of confession was made, and that there is sufficient evidence to support the verdict.
Let the judgment be affirmed.
Affirmed.
1 18 Ala. App. 363.
2 208 Ala. 42.
3 18 Ala. App. 261.